UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-1208


CYNTHIA GLENN,

                   Plaintiff - Appellant,

             and

MARK GUION,

                   Plaintiff,

             v.

MELISSA MARSH; KIMBERLY DUNHAM; MILFORD OLIVER HOWARD,
III; ROBERT CLARK; ROCHELLE Y. CONITS; RACHEL HOPKINS;
BRITTANY VAN DE GOHM; JOHN DOES 1-20; JANE DOES 1-20; XYZ 1-10
ENTITIES AND AGENCIES,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:18-cv-01609-DCC)


Submitted: December 16, 2021                           Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Cynthia Glenn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Cynthia Glenn seeks to appeal the district court’s order denying Glenn’s request to

file an amended complaint in her closed civil case. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on January 4, 2021. Glenn filed the notice of

appeal on February 23, 2021. Because Glenn failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal. *

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




       *
        Although the district court docket indicates that a copy of the court’s order was
mailed to Glenn on January 4, 2021, Glenn claimed not to have received the order until she
appeared at the clerk’s office in person on January 22, 2021. Even assuming that the 30-day
appeal period started on January 22, 2021, Glenn’s notice of appeal was untimely.

                                             3